Citation Nr: 0842031	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  00-20 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach condition, as secondary to exposure to the herbicide 
Agent Orange.

2.  Entitlement to service connection for a stomach 
condition, as secondary to exposure to the herbicide Agent 
Orange.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus condition, as secondary to exposure to the herbicide 
Agent Orange.

4.  Entitlement to service connection for a sinus condition, 
as secondary to exposure to the herbicide Agent Orange.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
weakness in the legs, as secondary to exposure to the 
herbicide Agent Orange.

6.  Entitlement to service connection for weakness in the 
legs, as secondary to exposure to the herbicide Agent Orange.

7.  Entitlement to service connection for a back disability, 
to include lumbar spinal stenosis, degenerative disc disease 
at multiples levels, and spondylosis, either as directly 
related to active service or as secondary to exposure to the 
herbicide Agent Orange.

8.  Entitlement to service connection for a nervous 
condition, including generalized anxiety and depression, as 
secondary to exposure to the herbicide Agent Orange.

9.  Entitlement to service connection for a skin rash with 
scalp problems, as secondary to exposure to the herbicide 
Agent Orange.

10.  Entitlement to service connection for sleep problems, as 
secondary to the exposure to herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active service from September 1965 to 
August 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that in pertinent part denied 
reopening a claim for service connection for a back 
disability, to include lumbar spinal stenosis, degenerative 
disc disease at multiples levels, and spondylosis.  The 
decision denied reopening claims for service connection for a 
stomach condition, a sinus condition, and weakness in the 
legs, all claimed secondary to exposure to herbicides in 
Vietnam.  Finally, the RO rating decision also denied service 
connection for a nervous condition including generalized 
anxiety and depression, a skin rash with scalp problems, and 
for sleep problems, all claimed secondary to exposure to 
herbicides in Vietnam.

In November 2005, the Board granted service connection for 
post-traumatic stress disorder (PTSD) and reopened and 
remanded the claim for service connection for a back 
condition.  The Board remanded the remaining service 
connection claims and applications to reopen certain service 
connection claims for issuance of a statement of the case 
(SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  

In a March 2006-issued rating decision, the RO assigned an 
initial 50 percent rating for PTSD effective from December 
20, 1999.  The veteran submitted a notice of disagreement 
(NOD) to the 50 percent schedular rating assigned and also 
asked for a total disability rating for compensation purposes 
based on individual unemployability (TDIU).  In March 2008, 
the RO granted a higher, 70 percent, rating for PTSD 
effective from December 20, 1999, granted TDIU effective from 
December 20, 1999, and issued an SOC on the 70 percent PTSD 
rating.  The SOC notified the veteran that he had 60 days to 
submit a substantive appeal.  Because the veteran has not 
submitted a VA Form 9 or other document containing the 
necessary information, the Board cannot address the initial 
PTSD rating. 

Concerning the remaining six service connection claims, which 
were remanded for an SOC in November 2005, the RO issued that 
SOC on March 6, 2008.  While the veteran did not submit a VA 
Form 9, Substantive Appeal, he did timely reply to the SOC in 
writing declaring his intention to appeal and indicating that 
he did not desire a hearing.  In his reply, the veteran did 
not set forth specific allegations of fact or law in the June 
2000 rating decision.  It further appears that the RO has 
rejected the veteran's substantive appeal as inadequate and 
has closed the case.  

According to 38 U.S.C.A. § 7105 (d) (3), an agency of 
original jurisdiction may close the case for failure to 
respond after receipt of the SOC, but questions as to 
timeliness or adequacy of response shall [emphasis added] be 
determined by the Board.  See 38 U.S.C.A. § 7105(d) (3); 
38 C.F.R. § 20.202; Archbold v. Brown, 9 Vet. App. 124, 132 
(1996) (stressing that if Board was concerned about adequacy 
of the substantive appeal, it had obligation under 38 C.F.R. 
§ 20.203 to notify the veteran).  

In this case, the veteran received an SOC and then timely and 
properly conveyed intent to continue the appeal.  Concerning 
his failure to allege error or fact or law, the Board must, 
per regulation, presume the veteran to be in disagreement 
with every statement of fact contained in the SOC.  See 
38 U.S.C.A. § 7105(d) (4).  Because disagreement must be 
presumed, even though the substantive appeal contains no 
specific allegation of error of fact or law, the substantive 
appeal is adequate.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 
20.302 (2008).

Service connection for a stomach condition, a sinus 
condition, and for peripheral neuropathy (recently claimed as 
weakness in the legs), a skin rash with scalp problems, and 
sleep problems, secondary to exposure to herbicides, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of December 1996, the RO denied 
service connection for a stomach condition, a sinus 
condition, and for peripheral neuropathy and properly 
notified the veteran of that decision.  

2.  The veteran did not appeal the December 1996 decision and 
it became final.

3.  Evidence received at the RO since the December 1996 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for a stomach condition, a sinus 
condition, and for peripheral neuropathy (recently claimed as 
weakness in the legs).  

4.  The veteran has timely and properly appealed for service 
connection for a stomach condition, a sinus condition, and 
for peripheral neuropathy (recently claimed as weakness in 
the legs).  

4.  The service treatment records (STRs) are silent for a 
lumbar spine-related complaint and the medical evidence 
dissociates the current low back disability with active 
military service.  

5.  There is competent medical evidence of diagnoses of 
anxiety disorder, NOS, and depression.

6.  Competent medical evidence links anxiety disorder, NOS, 
and depression to active military service.  


CONCLUSIONS OF LAW

1.  The December 1996 RO rating decision, which denied 
service connection for a stomach condition, a sinus 
condition, and for peripheral neuropathy is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a stomach condition, a 
sinus condition, and for peripheral neuropathy (recently 
claimed as weakness in the legs) and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2098); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A back disability, to include lumbar spinal stenosis, 
degenerative disc disease at multiples levels, and 
spondylosis, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

4.  Resolving all reasonable doubt in favor of the veteran, 
anxiety disorder, NOS, and depression were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and assist the 
claimant in the development of his claims.  With respect to 
the veteran's attempt to reopen certain claims and with 
respect to service connection for anxiety and depression, the 
Board is granting the benefits sought.  Accordingly, the duty 
to notify and the duty to assist need not be discussed.  

With respect to service connection for a back disability, 
however, VA must notify the claimant and his representative 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the duty was satisfied by way of letters sent to 
the veteran in April and July 2004, in March 2006, and in 
January 2008.  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided may not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error is 
harmless given that service connection is being denied for a 
back disability, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  Further, 
since service connection is being granted for the veteran's 
psychiatric disabilities, the AOJ will address the disability 
rating and effective date at the time the Board's decision is 
implemented.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished in this case.  VA has 
obtained VA and private medical records and the veteran's 
service treatment records.  The claimant was provided an 
opportunity to attend a hearing.  The claimant was afforded a 
VA medical examination in February 2007.  Neither the 
claimant nor his attorney has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


New and Material Evidence 

In pertinent part of a December 1996 rating decision, the RO 
denied entitlement to service connection for a 
gastrointestinal (stomach) problem, a sinus condition, and 
peripheral neuropathy.  The veteran and his appointed 
representative were notified of that action in a letter from 
the RO, but did not appeal.  Thus, the rating decision became 
final absent further timely appeal.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.156, 3.160 (2008).

The RO received an application to reopen these service 
connection claims in December 1999, prior to the effective 
date of a revision in the regulation governing reopening of 
claims.  The application to reopen will therefore be 
evaluated using the earlier version of the regulation, which 
states that new and material evidence is evidence that has 
not been previously submitted to agency decision makers that 
bears directly and substantially upon the specific matter 
under consideration, that is neither cumulative nor redundant 
and that, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  With respect to any 
application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the December 
1996 RO rating decision consists of service treatment reports 
(STRs), a DD Form 214, and the veteran's claim and 
statements.  The DD Form 214 and/or STRs reflect that the 
veteran was sound at entry, that he served in Vietnam for 
approximately one year, that while in Vietnam he was treated 
for three small abscesses on the right shoulder, a small area 
of pyoderma of the right forearm, mid-abdominal cramping, and 
a ganglion cyst of the left wrist.  The STRs reflect that he 
was examined and found sound at separation in August 1968.  
In August 1968, he completed a medical history questionnaire 
and checked "no" to any relevant medical history. 

The DD Form 214 reflects that the veteran's Military 
Operational Specialty Code (MOS) was 71M30, Personnel 
Management Specialist.  No medal, decoration, or other 
evidence that conclusively establishes participation in 
combat was of record in September 1996.  The veteran did not 
allege that he was a combat veteran.  

In December 1996, the RO denied all service connection claims 
on the basis that no disease for which presumptive service 
connection was available under the Agent Orange Act of 1991 
was shown, nor did the STRs provide a basis for direct 
service connection for any claimed disorder.  The veteran did 
not file an appeal of that decision and it became final.

The Board must review the evidence submitted since the final 
December 1996 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the three disorders 
for which the veteran seeks service connection, stomach, 
sinus, and leg weakness.  

Stomach Disorder 

Since December 1996, the evidence submitted that is relevant 
to service connection for a stomach disorder includes a May 
2000 letter to VA wherein the veteran alleged continuous 
stomach symptoms since serving in Vietnam.  For purposes of 
reopening claims, all submitted evidence is presumed credible 
and for all VA claims purposes, lay evidence of symptoms 
readily observable is competent.  Thus, competent evidence 
has been submitted that tends to support service connection 
for a stomach condition.   

This evidence is new because it had not been considered in 
the prior rating decision.  It is material because it 
provides a critical missing element for service connection, 
that of continuity of symptomatology.  This evidence is not 
cumulative of any evidence considered in the December 1996 
rating decision.  Thus, the newly submitted evidence is new 
and material and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
application to reopen the claim for service connection for a 
stomach disorder must therefore be granted.  38 U.S.C.A. 
§ 5108; Manio, supra.

Sinus Disorder

Since December 1996, the evidence submitted that is relevant 
to service connection for a sinus disorder includes an April 
2000 VA treatment report that contains a diagnosis of 
sinusitis.  In a May 2000 letter to VA, the veteran alleged 
continuous sinus symptoms since serving in Vietnam.  These 
two items constitute competent evidence that tends to support 
service connection for a sinus condition.  

This evidence is new because it had not been considered in 
the prior rating decision.  It is material because it 
provides critical missing elements for service connection, 
that of a current diagnosis and of continuity of 
symptomatology.  This evidence is not cumulative of any 
evidence considered in the December 1996 rating decision.  
Thus, the newly submitted evidence is new and material and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The application to reopen 
the claim for service connection for a sinus condition must 
therefore be granted.  Id.



Weakness in the Legs

Since December 1996, the evidence submitted for service 
connection for weakness in the legs includes a March 1994 
private medical report of two weeks of pains in the anterior 
thighs, worse at night.  The veteran reported that this felt 
like muscle soreness.  The impression was questionable stress 
vs. a weight-related problem.  In May 2000, a medical care-
giver noted lumbar spine stenosis with neurogenic 
claudication.  In a May 2000 letter to VA, the veteran 
alleged weakness in both legs and other symptoms and 
suggested that this had been noticed since serving in 
Vietnam.  These items constitute competent evidence that 
tends to support service connection for a leg condition.  

This evidence is new because it had not been considered in 
the prior rating decision.  It is material because it 
provides an element for service connection, that of medical 
and lay evidence of relevant symptoms.  This is not 
cumulative of any evidence considered in the December 1996 
rating decision.  Thus, the Board concludes that the newly 
submitted evidence is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The application to reopen the claim for 
service connection for a condition characterized as weakness 
in the legs must therefore be granted.  38 U.S.C.A. § 5108; 
Manio, supra.

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

A Back Disability

The veteran seeks service connection for a back disability, 
to include lumbar spinal stenosis, degenerative disc disease 
at multiples levels, and spondylosis, either as directly 
related to active service or as secondary to exposure to the 
herbicide Agent Orange.  His STRs reflect soundness at entry, 
soundness at separation, and no relevant treatment in the 
interim.  In August 1968, he completed a medical history 
questionnaire and checked "no" to any relevant medical 
history. 

Since applying for service connection, the veteran has 
alleged that back pains arose during active service and have 
continued to the present.  The Board ordered a VA examination 
to determine the nature and etiology of each low back 
disorder.  The examination was completed in February 2007.  

According to the February 2007 VA orthopedic compensation 
examination report, the medical record was reviewed.  During 
the examination, the veteran reported the onset of back pain 
in 1967.  Tests were performed and X-rays were obtained.  The 
lumbar spine diagnosis was L2-3 degenerative disc disease and 
L4-5 degenerative joint disease.  The physician offered an 
opinion to the effect that service in Vietnam did not cause 
the current low back disability.  The causes of the current 
low back problems were multiple post-service injuries in 
1981, 1988, and 1994.  Thus, it is highly unlikely that the 
current disability began during active service, or, in the 
case of arthritis, within a year of separation from active 
service.  

The February 2007 VA medical opinion that attributes the low 
back disability to post-service injuries is persuasive 
because it is based on correct facts.  No medical evidence 
that tends to controvert this opinion has been presented.  
While the veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

Thus, although the veteran alleges that Agent Orange caused 
his low back disability, the medical expert has attributed 
the disability to post-service back injuries.  The veteran's 
opinion cannot be afforded any weight because he is not an 
expert trained in the field of medicine.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a back disability, to include 
lumbar spinal stenosis, degenerative disc disease at 
multiples levels, and spondylosis, claimed due to Agent 
Orange exposure, is therefore denied.  

Nervous Condition, Including Generalized Anxiety and 
Depression, Due to Agent Orange Exposure

The veteran seeks service connection for a nervous condition 
including generalized anxiety and depression, either as 
directly related to active service or as secondary to 
exposure to herbicides.  His STRs reflect soundness at entry, 
soundness at separation, and no relevant treatment in the 
interim.  In August 1968, he completed a medical history 
questionnaire and checked "no" to any relevant medical 
history.  

While no mental disease arose during service, service 
connection for PTSD due to stressful events during active 
service is in effect.  Concurrent with the veteran's PTSD 
diagnosis, VA and private examiners have found anxiety and 
depression.

In March 1995, private clinical social worker, W. Radford, 
noted complaints of anxiety, and depression.  In October 
1999, W. Radford noted complaints of anxiety, anger control, 
depression, sleep problems, and job stress.  A Minnesota 
Multiphasic Personality Inventory showed extreme anxiety and 
depression.

In August 2000, a VA psychiatrist offered a diagnosis of 
anxiety disorder, not otherwise specified (NOS) and PTSD, due 
to the stress of Vietnam memories.  In October 2000, the same 
VA psychiatrist offered diagnoses of PTSD and anxiety 
disorder, NOS, due to the stress of combat experiences.  

An April 2001 VA mental health treatment report contains an 
Axis I diagnosis of PTSD only. 

In October 2002, another VA psychiatrist offered diagnoses of 
schizoaffective disorder, depressed; and, PTSD.  The stressor 
was a tour in Vietnam.

In April 2004, a VA clinical psychologist offered diagnoses 
of depression, PTSD, and pain disorder.

Thus, the above-mentioned medical evidence clearly reflects 
diagnoses of depression and anxiety.  The next question is 
whether these are related to active service.  While no 
medical professional has been asked to address the etiology 
of the veteran's depression and anxiety, some of the above-
mentioned medical reports already note that the veteran's 
depression and anxiety disorder stem from active service.  
For that reason, it will not be necessary to obtain an 
additional medical opinion on this matter.  There is 
sufficient competent, credible evidence of record to 
associate the veteran's anxiety disorder, NOS, and his 
depression to active service.

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The 
benefit of the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for anxiety disorder, NOS, and for depression will 
therefore be granted.


ORDER

New and material evidence has been received and the claim for 
service connection for a stomach condition is reopened.  To 
this extent, the appeal is granted.

New and material evidence has been received and the claim for 
service connection for a sinus condition is reopened.  To 
this extent, the appeal is granted.

New and material evidence has been received and the claim for 
service connection for weakness in the legs is reopened.  To 
this extent, the appeal is granted.

Service connection for a back disability, to include lumbar 
spinal stenosis, degenerative disc disease at multiples 
levels, and spondylosis, is denied.

Service connection for anxiety disorder, NOS, and for 
depression is granted.  


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).  

The veteran seeks service connection for a stomach condition, 
a sinus condition, for weakness in the legs (previously 
claimed as peripheral neuropathy), for skin rash with scalp 
problems, and for sleep problems, all claimed secondary to 
exposure to herbicides.  He has not been offered a VA 
compensation examination to determine the nature and etiology 
of any of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations, 
by appropriate specialists, to determine 
the etiologies of the disabilities noted 
below.  The claims files should be made 
available to the physicians for review of 
the pertinent evidence.  All indicated 
tests and studies should be undertaken.  

With respect to the claimed stomach 
disorder, the examining physician should 
elicit a history of pertinent symptoms 
from the veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the stomach?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
above is "no", then is it at least 
as likely as not that the disability 
is caused by exposure to Agent 
Orange in Vietnam?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

With respect to the claimed sinus 
disorder, the examining physician should 
elicit a history of pertinent symptoms 
from the veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the sinuses?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
above is "no", then is it at least 
as likely as not that the disability 
is caused by exposure to Agent 
Orange in Vietnam?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

With respect to claimed weakness in the 
legs, the examining physician should 
elicit a history of pertinent symptoms 
from the veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the legs?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
above is "no", then is it at least 
as likely as not that the disability 
is caused by exposure to Agent 
Orange in Vietnam?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

With respect to claimed skin rash with 
scalp problems, the examining physician 
should elicit a history of pertinent 
symptoms from the veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the skin and 
scalp?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
above is "no", then is it at least 
as likely as not that the disability 
is caused by exposure to Agent 
Orange in Vietnam?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

With respect to claimed sleep problems, 
the examining physician should elicit a 
history of pertinent symptoms from the 
veteran and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to any sleep 
disorder?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer to question II 
above is "no", then is it at least 
as likely as not that the disability 
is caused by exposure to Agent 
Orange in Vietnam?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
report for examination without good cause may result in the 
denial of the claim.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


